Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 11/05/2021.
As per instant Amendment, claims 1, 4-5, 8, 11-12, 15, and 18-19 have been amended and claims 2-3, 9-10 and 16-17 have been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/22/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments, see pages 7-11 in Remarks, filed on 11/05/2021, with respect to claims 1-20 are rejected under 35 U.S.C.103 (a) as being unpatentable over Martinez (US 2020/0387585), in view of Dementev (US 10,523,526) and further in view of Vikas (US 2019/0108482) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 4-8, 11-15 and 18-20, the closest prior arts, Martinez (US 2020/0387585), in view of Dementev (US 10,523,526), in view of Vikas (US 2019/0108482) and further in view of Vos (US 2019/0155997), alone or in combination fails to anticipate or render obvious the claim invention.  
Martinez (prior art of record) discloses a client computing system generates a client blockchain ledger which store a client license corresponding to the requested software product; the service provider computing network compares the client blockchain ledger to a service provider blockchain ledger storing an authenticated license corresponding to the requested software product and when license(s) included in the client blockchain ledger match the authenticated license(s) stored in the server blockchain ledger, the license verification module determines that the customer is authorized –See the par. 0023-0028 and 0038-0039 of Martinez.
Dementev (prior art of record) discloses a system and method provided for managing services and licenses using blockchain technology; utilizing blockchain technology for managing services and licenses; storing, in an electronic database, an operator license relating to an operator node associated with a vendor, the operator license indicating transactional authority of the operator node; executing, by a processor of the  See the abstract and col. 2; lines 13-25 of Dementev.
Vikas (prior art of record) discloses a method of using blockchain technology to verify data items; a blockchain ledger entry for the respective permits or licenses or certificates can record date/time stamps, period of validity, or ownership details. Furthermore, all the involved controlling parties, such as government authorities, like customs departments that verify the validity of the permits and certificates- See the abstract and par. 0059 of Vikas.
Vos (prior art) discloses a system, method, platform, and block chain network for performing content licensing; creating a secure identifier and metadata string for each license and metadata may describe the content, an applicable license (e.g., individual, group, etc.), license or distribution limitations, restrictions, or requirements, and other applicable information- See the abstract, par. 0006 and 0062 of Vos.
However, none of Martinez, Dementev, Vikas and Vos teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 15.  For example, none of the cited prior art teaches or suggest the steps of obtaining a license verification response, wherein the license verification response specifies that a client may obtain a data set; in response to the license verification response, providing, by the local data manager, the data set to the client, wherein the data set is generated using local data sources operatively connected to the local data manager; after sending the ledger entry to the ledger service: obtaining, by the data management system, a license audit request from the client;  receiving a ledger response, wherein the ledger response comprises the ledger entry, wherein the ledger entry comprises a client identifier, a licensor identifier, a timestamp, and data set metadata associated with the data set, wherein the data set metadata comprises a data type and an amount of data. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 4-7, 11-14 and 18-20 are directly or indirectly dependent upon claims 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANCHIT K SARKER/Examiner, Art Unit 2495